Citation Nr: 1010597	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-30 963A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
claimed as an organic mental disorder due to lead poisoning.

2.  Whether the reduction from 10 percent to noncompensable 
for service-connected bilateral hearing loss effective from 
December 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to March 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and September 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The December 2006 
rating decision denied reopening the claim for service 
connection for a bipolar disorder, and the September 2009 
reduced the Veteran's rating for bilateral hearing loss from 
10 percent to noncompensable effective from December 1, 2009.

The issue of service connection for a bipolar disorder was 
previously before the Board.  In a March 2009 decision, the 
Board reopened the claim based on new and material evidence 
and remanded the merits of the issue for additional 
development.  The requested development was completed, and 
the case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's current bipolar disorder has not been shown 
to be causally or etiologically related to his military 
service, including lead paint poisoning.

2.  In a July 2009 rating decision, the RO proposed reducing 
the Veteran's rating for bilateral hearing loss from 10 
percent to noncompensable based on examination findings 
showing an improvement in the disability.  

3.  The medical examinations used to reduce the disability 
evaluation were as full and complete as that which served as 
the basis for the award of the 10 percent rating. 
 
4.  In a September 2009 rating decision, the RO reduced the 
10 percent rating assigned for bilateral hearing loss to 
noncompensable effective from December 1, 2009. 
 
5.  The RO complied with the procedural requirements for 
reducing the Veteran's rating for the bilateral hearing loss, 
to include providing proper notification of the proposal to 
reduce the disability rating and providing the Veteran the 
opportunity to submit evidence. 
 
6.  The 10 percent rating for the Veteran's bilateral hearing 
loss had been in effect since June 2007, which was less than 
five years.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The reduction of the 10 percent rating to a 
noncompensable rating for bilateral hearing loss effective 
from December 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 
5107, 5112(b)(6) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.105(e), 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to that 
element is harmless.

The Veteran was sent letters dated in June 2006, January 
2008, and November 2008, prior to the initial decision on his 
claims, that fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Those letters informed him of the 
evidence necessary to substantiate his claims and of the 
division of responsibilities in obtaining such evidence.  The 
Veteran was advised that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
letters also informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  The letters further explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, as will be discussed below, the RO complied with 
the procedural requirements for reducing the Veteran's rating 
for the bilateral hearing loss, which included include 
providing him proper notification of the proposal to reduce 
the disability evaluation and providing him the opportunity 
to submit evidence.   

In addition, the Board concludes that VA's duty to assist has 
been satisfied.  The Veteran's service treatment records as 
well as all identified and available VA and private medical 
records are in the file.  The Veteran has not referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.    

With respect to the Veteran's claim for service connection 
for bipolar disorder, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  The 
Board notes that in compliance with the Board's March 2009 
remand directives, the Veteran was provided a VA examination 
in June 2009.  The examiner diagnosed him with bipolar 
disorder; however, the diagnosed psychiatric disability was 
not found to be related to service, to include the Veteran's 
lead poisoning.  As will be discussed in greater detail 
below, the June 2009 examiner based his opinion on the 
Veteran's reported history; the Veteran's service treatment 
records, including his in-service lead poisoning; his current 
symptoms; a review of the available private and VA treatment 
records; treatise evidence regarding potential links between 
psychiatric disorders and lead poisoning, including the June 
2007 treatise as directed by the March 2009 Board remand 
instructions; and, a physical examination.  Based on the 
foregoing, the examiner rendered a diagnosis and included an 
opinion with an accompanying rationale as to etiology of the 
claimed disorder.  Therefore, the Board finds the June 2009 
VA examination report to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claim for service connection.  

With respect to the Veteran's service-connected hearing loss, 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran VA examinations in December 2008 
and July 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and 
audiological testing and fully address the rating criteria 
that are relevant to rating the disability in this case.

Moreover, during the course of the appeal, the Compensation 
and Pension (C&P) hearing examination worksheets were revised 
to include a discussion of the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.

In this case, the December 2008 and July 2009 VA examination 
reports did include questions regarding the effect of the 
appellant's hearing problems on his occupation and daily 
life.  In this regard, the December 2008 VA examiner 
indicated that the Veteran has to turn his head when spoken 
to from the right side and has difficulty driving.  It was 
also noted that his wife complained of the television volume.  
However, there were no problems reported at work, as he 
worked alone.  In addition, the July 2009 VA examiner 
observed the Veteran's complaints that he has to turn up the 
radio and television volume and that he has difficulty 
hearing his wife when she sits on his right side.  It was 
noted that his situation of greatest difficulty was 
background noise and crowds, and the Veteran reported wearing 
earplugs or earmuffs when working in his shop or running the 
lawnmower.  The July 2009 VA examiner specifically commented 
that there were no significant occupational effects.  The 
Veteran did report avoiding group social activities because 
it was difficult to hear in that setting, but the examiner 
noted that his daily activities were not affected.

Moreover, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  There have been 
no allegations of any prejudice caused by such a deficiency 
in the examinations here.  Indeed, the Veteran has been 
represented throughout the course of the appeal, yet the 
documents submitted do not contain any such assertion 
regarding a defective description of the functional effects.

There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected bilateral hearing loss since he was last 
examined. 38 C.F.R. § 3.327(a).  The Veteran has not reported 
receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95.  As will be discussed below, the 
VA examination reports are thorough and supported by VA 
outpatient treatment records.  

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009). 
 
Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2009).  Service connection for psychoses may be 
established based on a legal "presumption" by showing that 
the disorder manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a).  As will be explained 
below, no legal presumption is applicable here because the 
earliest diagnosis of any psychiatric disorder, to include 
bipolar disorder, was not until many years after service.  As 
such, service connection on a presumptive basis is not 
warranted.  

Notwithstanding the above presumptive provision, to establish 
a right to compensation for a present disability on a direct 
basis, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

In this case, the Veteran alleges that his currently 
diagnosed bipolar disorder was incurred or aggravated by his 
military service.  Specifically, he contends that he had lead 
poisoning from paint in 1960, which caused his current 
bipolar disorder.      

Initially, the Board observes that a September 1978 letter 
from a private treatment provider references hospitalization 
of the Veteran at age fourteen for psychiatric problems.  The 
Veteran's April 1959 enlistment examination, however, 
documented a normal psychiatric examination, and the Veteran 
denied having a medical history denies depression, excessive 
worry, or nervous problems at that time.  As such, the 
Veteran will be presumed to have entered service in sound 
condition.  38 U.S.C.A. §§ 1111 (West 2002 & Supp. 2009).  

The Veteran's service treatment records do confirm a 
diagnosis of lead poisoning in November 1960, based on prior 
exposure to lead paint.  However, his service treatment 
records are entirely negative for any complaints, treatment, 
or diagnoses of a psychiatric disorder.  

Following his period of service, the claims file indicates 
that the Veteran attempted suicide in 1975 or 1976.  The 
September 1978 letter from a private treatment provider 
states that the Veteran was hospitalized in October 1976 for 
acute depressive neurosis.  He sought treatment again 
beginning in November 1977, shortly after which he was first 
diagnosed with bipolar disorder.    

After November 1977, the Veteran received ongoing 
intermittent treatment for his bipolar disorder.  During an 
October 1986 psychiatric evaluation, he reported suffering 
from lead poisoning in the Navy.  The evaluator indicated 
that bipolar disorder had to be ruled out, but did not 
attribute the etiology to lead poisoning or any other 
incident of military service.  

Over the years, the Veteran received continuing treatment for 
bipolar disorder.  In January 2007, the Veteran discussed the 
relationship between his current bipolar disorder and his in-
service lead poisoning with his treating psychiatrist.  The 
psychiatrist noted that he had explained to the Veteran that 
heavy metal exposure was more typically associated with 
dementia, rather than with the Veteran's diagnosed bipolar 
disorder.  

The Veteran submitted a June 2007 treatise discussing a 
possible connection between lead poisoning and brain 
dysfunction.  The author noted the Veteran's confirmed lead 
poisoning, that he experienced subsequent and ongoing 
headaches, that there was evidence of prefrontal lobe 
dysfunction, that prefrontal lobe dysfunction can be caused 
by trauma, that bipolar disorder may be associated with 
prefrontal lobe dysfunction, and that lead poisoning affects 
the brain.

Based on the foregoing, the Board reopened the Veteran's 
claim for service connection for bipolar disorder in March 
2009 and remanded the issue to afford the Veteran a VA 
examination.  During a June 2009 VA examination, the examiner 
reviewed the claims file and medical records, including the 
June 2007 treatise discussed above.  The Veteran reported 
being hospitalized for psychiatric problems in 1976, 1988, 
and 1990, and his medical records showed intermittent 
outpatient mental care since 1976, during which he was 
diagnosed with bipolar disorder and was prescribed multiple 
medications.  The Veteran also reported having lead poisoning 
in the military in October 1960 that required 
hospitalization.  Based on a review of the claims file and 
medical records and a mental status examination, the examiner 
listed the Veteran's Axis I diagnosis as "Bipolar I 
disorder, most recent episode depressed, not psychotic, non-
service connected."  With respect to any relationship 
between the effects of lead poisoning and the Veteran's 
bipolar disorder, the examiner stated that "[t]here does not 
appear to be any underlying organic condition which might be 
responsible for this patient's psychiatric symptoms of 
bipolar disorder."  The examiner also noted that the 
Veteran's symptoms started long after military service, as he 
was discharged in 1963 and his mental health care and bipolar 
disorder were documented as having started in 1976.  As such, 
the June 2009 VA examiner stated that the Veteran's bipolar 
disorder "would be judged to be non-service connected."

The Veteran clearly has a current diagnosis of bipolar 
disorder.  The crucial inquiry, therefore, is whether his 
current bipolar disorder is related to his military service, 
to include in-service lead poisoning.

The Board notes there is potentially conflicting evidence of 
record with respect to the etiology of the Veteran's bipolar 
disorder.  On the one hand, the June 2007 treatise suggests a 
possible relationship between the Veteran's current bipolar 
disorder and his lead poisoning in the military.  However, 
the Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2009).  In this 
case, the June 2007 treatise does not explicitly opine that 
the Veteran's in-service lead exposure caused his current 
bipolar disorder.  Instead, the examiner merely alluded to 
the possibility of such a connection and did not provide a 
conclusive opinion.  As such, the June 2007 treatise cannot 
be used as a basis for granting service connection.

By contrast, the Board finds the opinion expressed in the 
June 2009 VA examiner's report to be much more persuasive.  
The opinion was based on a review of the claims file, 
including service treatment records, an interview of the 
Veteran, and consideration of the June 2007 treatise and the 
Veteran's in-service lead poisoning.  The examiner 
specifically considered the effects of lead poisoning, but 
found no evidence of any underlying organic condition causing 
the bipolar disorder.  The examiner also discussed the years-
long gap between the Veteran's separation from service and 
his manifestation and diagnosis of a psychiatric disorder.  
As such, the examiner found that the Veteran's current 
bipolar disorder was unrelated to service.  The examiner's 
conclusion is fully explained and consistent with the 
evidence of record.  

The Board acknowledges the Veteran's assertions that his in-
service lead poisoning caused his bipolar disorder.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this instance, the Veteran, as a lay person, 
has not been shown to be capable of making medical 
conclusions, especially as to complex medical diagnoses such 
as a link between in-service lead poisoning and current 
bipolar disorder, especially given there has been no 
complaints of continuous symptoms from the time of the lead 
poisoning, except for headaches.  Thus, his statements 
regarding any such link are not competent.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

The Board has also considered the statements of the Veteran 
and his ex-wife and the extent to which they claim a 
continuity of psychiatric problems since service.  In that 
regard, the Board notes that the evidence of record is 
ambiguous as to whether the Veteran and his ex-wife are 
actually claiming a continuity of symptomatology since 
service.  However, even if the Board were to accept that the 
Veteran or his ex-wife are asserting a continuity of 
symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this case, the majority of the examples provided 
by the Veteran's ex-wife of psychiatric problems, for 
example, lying about borrowing money from the Veteran's 
mother-in-law, failing to meet her at a bus stop, and 
symptoms of confusion, are not necessarily symptoms of 
bipolar disorder or another psychiatric disorder.  Moreover, 
the June 2009 VA examiner considered the evidence of the 
claims file and the Veteran's representations as to timing of 
onset of symptomatology and did not find evidence of 
continuity of symptomatology.  Indeed, there was no evidence 
of a psychiatric disorder until many years after his period 
of service.  Given the foregoing, the Board finds more 
probative the June 2009 VA examiner's conclusion that the 
Veteran did not have serious manifestations of bipolar 
disorder or other psychiatric disorder until approximately 
1976.  The examiner based this conclusion on consideration of 
the claims file, including the written statements of the 
Veteran and his ex-wife statements as to ongoing psychiatric 
problems, and the Veteran's reported history during the 
examination.  As such, the most probative evidence of record 
is against the finding of a continuity of symptomatology from 
service.  

The Board has also considered other evidence submitted by the 
Veteran in support of his claim, including multiple medical 
articles and treatises discussing lead poisoning and 
psychiatric disorders.  The Board notes that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
this case, however, the evidence submitted is simply too 
general to make a causal link between the Veteran's current 
bipolar disorder and his in-service lead poisoning or any 
other incident of military service.  The Board recognizes 
that lead poisoning may be a contributing factor to brain 
dysfunction and possibly bipolar disorder, but as discussed 
in detail above, the most probative evidence of record is the 
opinion of the June 2009 VA examiner who took into account 
the particular facts and circumstances of the Veteran's case 
and concluded that his current bipolar disorder is unrelated 
to in-service lead poisoning or any other incident of 
service. 

Finally, the Board observes that the Veteran's ex-wife has 
stated that the Veteran was diagnosed with schizophrenia 
while in service.  However, contemporaneous evidence, 
including the Veteran's service treatment records, as well as 
subsequent records do not support this contention.  Moreover, 
the Court has held that a lay person's statement about what a 
medical professional told him or her, i.e., "hearsay medical 
evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Filtered 
as it is through a lay person, the Board cannot consider the 
report of the Veteran's ex-wife to be competent evidence of a 
diagnosis of schizophrenia in service.  Thus, as there is no 
current diagnosis of schizophrenia or competent evidence of a 
past diagnosis of schizophrenia, the Board finds that 
consideration of a psychiatric disability other than bipolar 
disorder as contemplated in the holding of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) is not warranted

As the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order 
to adjudicate a claim.  In this case, while the Board is 
sympathetic to the Veteran's sincere belief that he incurred 
bipolar disorder from his in-service lead poisoning, the 
greater weight of the competent evidence of record does not 
support this contention.  There is no medical evidence of in-
service complaints, treatment, or diagnosis of a psychiatric 
disorder or continuity of psychiatric problems since service.  
Rather, the Veteran has reported periodic headaches following 
his lead poisoning, but acknowledges that there were no 
continuous psychiatric problems.  Moreover, the June 2007 
treatise did not provide a conclusive opinion regarding the 
etiology of Veteran's particular disorder, and the June 2009 
VA examiner did not find any relationship between the 
Veteran's service, including in-service lead poisoning, and 
his current bipolar disorder. Instead, he found that the 
Veteran's bipolar disorder was not the result of an 
underlying organic condition and was not service-connected.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against granting service 
connection, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Reduced Rating

As noted above, the RO reduced the Veteran's disability 
rating for bilateral hearing loss from 10 percent to 
noncompensable effective from December 1, 2009. 
 
The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  
Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85 (2009).  To 
evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Where there is an exceptional pattern of 
hearing impairment, a rating based on pure tone thresholds 
alone may be assigned.  38 C.F.R. § 4.86 (a) & (b) (2009).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  Reductions 
are governed by 38 C.F.R. § 3.105(e), which describes 
procedural hurdles that must be met prior to a rating 
reduction.  The U.S. Court of Appeals for Veterans Claims 
(Court) has consistently held that, when a veteran's 
disability rating is reduced by a RO without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).   
 
Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); Brown 
v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
impose a clear requirement that VA rating reductions be based 
upon review of the entire history of the Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined that 
an improvement in a disability has actually occurred, but 
also that that improvement actually reflects an improvement 
in the Veteran's ability to function under the ordinary 
conditions of life and work.  See Faust v. West, 13 Vet. App. 
342, 350 (2000); Brown, supra. 
 
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009). 
 
In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating. 
 
In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
However, the Court has specified a different burden of proof 
with respect to ratings reductions claims.  Because the issue 
in this case is whether the RO was justified in reducing the 
Veteran's 10 percent rating, rather than whether the Veteran 
was entitled to "reinstatement" of the 10 percent rating, 
the Board is required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.  See Brown, supra; see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 
 
For the reasons detailed below, the Board concludes that the 
reduction in the assigned disability rating for the Veteran's 
bilateral hearing loss disability from 10 percent to 
noncompensable was done in a procedurally correct manner and 
that the evidence does not demonstrate that a continuation of 
the 10 percent rating is warranted or appropriate. 
 
The Veteran was assigned awarded a 10 percent disability 
rating for his bilateral hearing loss disability effective 
from June 14, 2007, and it was reduced effective December 1, 
2009.  Hence, it was in effect for less than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply, and a single reexamination disclosing improvement 
in the disability is sufficient warrant reduction in a 
rating.  See 38 C.F.R. § 3.344(c).  Nevertheless, as will be 
discussed in greater detail below, the RO continued the 
Veteran's 10 percent rating for bilateral hearing loss in a 
January 2009 rating decision, while noting improved auditory 
acuity consistent with a noncompensable rating as measured in 
a December 2008 VA audio examination.  The RO indicated that 
the Veteran would be scheduled for a subsequent VA 
examination to better evaluate the ongoing severity of the 
Veteran's auditory condition.  The Veteran was afforded a 
second VA examination in July 2009.  Thus, the RO reduced the 
Veteran's 10 percent rating to a noncompensable rating based 
on the two VA examinations, while also considering other 
evidence of record.   
 
In addition, the Veteran was informed of the proposed 
reduction in a July 2009 letter and rating decision that were 
sent to his last known address of record, and he was offered 
the opportunity to identify and/or submit evidence.  
Additional evidence was received within the 60-day period, 
but the Veteran's disability rating was nevertheless reduced 
in a September 2009 decision effective from December 1, 2009.  
Based on this procedural history, the Board concludes that 
the reduction was done in accordance with the procedure set 
forth in VA regulations, to include 38 C.F.R. § 3.105(e).  
That is, the Veteran received appropriate notice of the 
proposed reduction and was accorded the opportunity to 
respond.

The Veteran underwent a VA audiological examination in August 
2007.  The results of the audiological test were as follows, 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
55
50
LEFT
15
15
20
50
35

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 54 percent in the right ear and 88 
percent in the left ear.  The average puretone threshold was 
50 decibels for the right ear and 30 decibels for the left 
ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran's right 
ear had a numeric designation of VII and his level ear was 
had a numeric designation of II.  This degree of hearing loss 
warrants a 10 percent evaluation under Table VII.  Therefore, 
as noted above, the Veteran was assigned a 10 percent 
evaluation for his bilateral hearing loss in an October 2007 
rating decision effective from June 14, 2007.  

The Veteran filed a notice of disagreement with the October 
2007 rating decision, claiming that his hearing loss 
warranted a higher evaluation.  Therefore, he was afforded 
another VA examination in December 2008.  The results of the 
audiological test were as follows, with puretone thresholds 
recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
55
50
LEFT
15
15
20
55
40

Speech audiometry testing revealed a speech recognition 
ability using the Maryland CNC word list to be 60 percent in 
the right ear and 96 percent in the left ear.  The average 
puretone threshold was 51.25 decibels for the right ear and 
32.5 decibels for the left ear.  The results of the December 
2008 VA examination correspond to Level VI hearing in his 
right ear and Level I in his left ear.  When those values are 
applied to Table VII, it is apparent that a noncompensable 
evaluation is warranted.
The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here, as the audiometric findings 
do not show the Veteran to have puretone thresholds of 55 
decibels or more at each of the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz or a puretone threshold of 30 decibels 
or less at 1,000 hertz and 70 decibels or more at 2,000 
hertz.. See 38 C.F.R. § 4.86 (a) & (b). 

Based on the foregoing, as noted above, the RO issued a 
January 2009 rating decision noting that the results of the 
December 2008 VA examination indicated that a noncompensable 
rating was warranted for the Veteran's bilateral hearing 
loss.  However, the RO indicated that a future examination 
would be scheduled to determine the ongoing severity of the 
Veteran's hearing acuity.

In January 2009, the Veteran was provided another 
audiological evaluation.  The results of the audiological 
test were as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
60
55
55
LEFT
25
25
25
55
40

However, speech audiometry testing was not conducted using 
the Maryland CNC word list, as required by 38 C.F.R. 
§ 3.385(a).  The word list requirement in the regulation is 
very specific and differs from other word lists used to test 
hearing impairment.  In this instance, the examiner clearly 
used a different test, as he checked a box indicating that he 
used the CIDW-22 instead of the Maryland CNC.  As such, the 
RO could note reduce the Veteran's disability rating based on 
the January 2009 VA examination.  

Indeed, the RO discussed the January 2009 audiological 
evaluation in an April 2009 rating decision and noted that 
the examination results would not be used as a basis for 
reducing the Veteran's rating because it did not use the 
Maryland CNC list as required by the regulations.  

VA medical records dated in March 2009 also show that the 
Veteran had an otolaryngology consultation that revealed 
normal ears, canals, and drums.  Testing did indicate nerve 
deafness.  The examiner's impression was asymmetric 
sensorineural deafness greater in the right ear than the left 
ear.  The examiner noted the Veteran was a good candidate for 
a right ear hearing aid.

The Veteran underwent another VA audiological examination in 
July 2009.  The results of the audiological test are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
70
65
LEFT
45
50
40
70
60

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 78 percent in the right ear and 92 
percent in the left ear.  The average puretone threshold in 
decibels was 61.25 for the right ear and 55 for the left.  
Using Table VI in 38 C.F.R. § 4.85, those results correspond 
to Level IV hearing in the right ear and Level I hearing in 
the left ear.  Such a degree of hearing loss only warrants a 
noncompensable evaluation under Table VII.  The Board notes 
that it also considered the alternative rating scheme for 
exceptional patterns of hearing impairment and found it 
inapplicable here, as the Veteran did not meet the 
requirements of 38 C.F.R. § 4.86 (a) & (b).  

The Board notes that the Veteran submitted two audiological 
evaluations from August 2008 in support of his claim.  
However, similar to the January 2009 VA examination report, 
these evaluations do not meet regulatory specifications and 
may not be considered.  Specifically, the August 2008 
evaluation reports do not provide a specific breakdown of 
puretone thresholds except in graphical format.  Neither of 
the evaluations contain any narrative analysis or discussion 
of the significance of the graphical data or other means of 
indicating to the Board the findings of the examinations.  
Moreover, speech audiometry testing was not conducted using 
the Maryland CNC word list, as required by 38 C.F.R. 
§ 3.385(a).  In fact, there is no indication that any form of 
speech recognition testing was done during either of those 
evaluations.  Based on the foregoing, the RO was unable to 
consider the August 2008 audiological evaluation reports to 
ascertain the current severity of the Veteran's hearing loss.  

The Board acknowledges that the Veteran submitted a claim for 
an increased rating in November 2008 and stated that his 
hearing had worsened since his last VA examination in 
November 2007.  To that end, the Veteran certainly can attest 
to factual matters of which he has first-hand knowledge, such 
as subjective complaints of increased difficulty hearing.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as was indicated above, evaluating hearing loss 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise, and he cannot 
establish through lay reports alone that his hearing loss is 
of such severity as to meet the compensable criteria under 
Table VII of 38 C.F.R. § 3.385.  See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions); 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
  
Based on the evidence of record at the time of the September 
2009 rating decision, the Board finds that a preponderance of 
the evidence establishes that the Veteran's bilateral hearing 
loss disability warranted a noncompensable evaluation and 
that the reduction from the previously assigned 10 percent 
rating by the RO was appropriate.  See Brown, Kitchens, 
supra.  Moreover, the Veteran was afforded numerous 
evaluations of his hearing impairment since the proposed 
reduction and each have shown relative consistency in hearing 
acuity.    
 
In summary, the Board finds that the RO complied with the 
procedural requirements for reducing the Veteran's rating for 
the bilateral hearing loss and concludes that the reduction 
from a 10 percent rating to a noncompensable evaluation for 
bilateral hearing loss effective from December 1, 2009, was 
warranted.  For the reasons stated, the Board finds that the 
rating reduction at issue was proper.  Accordingly, the 
benefit of the doubt doctrine is not for application. 
 













ORDER

Entitlement to service connection for bipolar disorder, 
claimed as an organic mental disorder due to lead poisoning, 
is denied.

The rating reduction from 10 percent to noncompensable for 
the Veteran's service-connected hearing loss was proper.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


